141 S.E.2d 468 (1965)
264 N.C. 341
Clara H. BURNETT
v.
William P. CORBETT and Adrian Verzaal, trading and doing business as Dixie Blue Farms and trading and doing business as Hilton Garden Center.
Richard L. BURNETT
v.
William P. CORBETT and Adrian Verzaal, trading and doing business as Dixie Blue Farms and trading and doing business as Hilton Garden Center.
No. 198.
Supreme Court of North Carolina.
April 28, 1965.
*469 Addison Hewlett, Jr., Wilmington, for plaintiffs, appellants.
Hogue, Hill & Rowe, Wilmington, for William P. Corbett, defendant, appellee.
SHARP, Justice.
This appeal involves only the question of nonsuit. We may concede, as defendant tacitly does, that plaintiffs offered sufficient evidence of his negligence to repel the motion. Thus the inquiry is confined to this question: Does the evidence establish as a matter of law that negligence on the part of Mrs. Burnett was a proximate cause of her personal injuries and of Mr. Burnett's property damage? Clontz v. Krimminger, 253 N.C. 252, 116 S.E.2d 804. Defendant contends, in accordance with his plea of contributory negligence, that plaintiffs' evidence discloses (1) that Mrs. Burnett, operating the automobile owned by her husband, was negligent in that (a) she failed to keep a proper lookout, and (b) she was following the Moore vehicle closer than was reasonable and prudent under the circumstances; and (2) that Mrs. Burnett's negligence was one of the proximate causes of her collision with the vehicle ahead.
G.S. § 20-152(a) provides: "The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, with regard for the safety of others and due regard to the speed of such vehicles and the traffic upon and condition of the highway." A violation of this section is negligence per se, and ordinarily the mere fact of a collision with the vehicle ahead furnishes some evidence that the motorist to the rear was not keeping a proper lookout or that he was following too closely. Dunlap v. Lee, 257 N.C. 447, 126 S.E.2d 62, 96 A.L.R. 2d 754; Clontz v. *470 Krimminger, supra; Smith v. Rawlins, 253 N.C. 67, 116 S.E.2d 184, 85 A.L.R. 2d 609. See Jones v. C. B. Atkins Co., 259 N.C. 655, 658, 131 S.E.2d 371, 375; Annot., Driver's failure to maintain proper distance from motor vehicle ahead, 85 A.L.R. 2d 613.
Mrs. Burnett testified that she was traveling about 40 MPH some 40 feet behind Mrs. Moore. Under the circumstances this was too close. When Mrs. Burnett first saw the truck, it was coming across the highway west of Mrs. Moore "headed for her car, but she stopped before he got over there." Mrs. Burnett said, "I didn't see her come to a stop; she just stopped suddenly. I first saw her when I hit her." The conclusion is inescapable that Mrs. Burnett was following the Moore car too closely, that she was not keeping a proper lookout, and that these breaches were a proximate cause of the accident. Black v. Gurley Milling Co., 257 N.C. 730, 127 S.E.2d 515; Crotts v. Overnite Transportation Co., 246 N.C. 420, 98 S.E.2d 502.
The judgment of nonsuit is
Affirmed.